DETAILED ACTION
Status of Claims
Claims 21 and 31 have been amended in the response received 8/2/2022.
Accordingly, claims 21-40 are pending.
Claims 21-40 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2022 has been considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0233996 A1 (hereinafter Herz) in view of US 2011/0314389 A1 (hereinafter Meredith).

Regarding claim 21, Herz discloses a method for installing a cross-platform application at a computing device, comprising: 
receiving a web page comprising a recommendation client and a set of recommendation resources at a web browser, wherein the set of recommendation resources comprises at least one URL link to resources associated with at least one cross-platform application (Herz, see at least: [0017] discloses “a user can execute an application update function [i.e., recommendation client] on mobile device 102. [0088] discloses “mobile device 102 can send an application update request…upon user request (e.g., when a user taps on ‘Application Store’ icon [i.e., recommendation client]).” Then, Fig. 1 & [0029] disclose displaying icons of application programs 121, 122, and 123 [i.e., recommendation resources associated with cross-platform application] on mobile device 102. [0034] discloses “a user can tap an icon ‘Application Store’ on mobile device 102,” and “the selected application can be transmitted from server 130 to mobile device l02 through network 120 [e.g., URL link to resources associated with a cross-platform application].”); 
executing the recommendation client to generate a recommendation of the at least one cross-platform application at the web browser using the set of recommendation resources (Herz, see at least: [0088] discloses “mobile device 102 can send an application update request…upon user request (e.g., when a user taps on ‘Application Store’ icon [i.e., executing the recommendation client]).” [0029] discloses “recommending application programs to a user can include displaying a ranked list of references to the application programs on a display device of a mobile device.” Additionally, Fig. 1 & [0029] disclose displaying icons of application programs 121, 122, and 123 [i.e., recommendation resources] on mobile device 102. [0017] discloses “application programs from one or more application servers through network 120 [i.e., web browser].” See also, Fig. 1); 
upon receiving user input for installation of the cross-platform application through the recommendation client, retrieving resources for the cross-platform application using the at least one URL link, wherein the resources comprise a background page that contains logic of the cross-platform application (Herz, see at least: [0034] discloses “a user can browse through the recommended application programs, and select one or more applications programs to download,” and “an application program can be downloaded directly to the mobile device,” and “the selected application can be transmitted from server 130 to mobile device l02 through network 120 [e.g., using URL link].”); 
implementing the logic of the cross-platform application using an application platform application to provide a user interface for the cross-platform application (Herz, see at least: [0034] discloses “an application program can be downloaded directly to the mobile device,” and [0017] discloses “application program” refers to a set of software instructions. [0099] discloses “server 130 makes an identification on which libraries are linked to an application,” wherein “a library is a collection of routines or classes used in software development,” and “can contain code and data that provides services to an independent program.”) 
Although disclosing providing software instructions for application programs, Herz does not disclose:
information as a pop-up page;
wherein the resources comprise a background page that contains logic of the cross-platform application in a set of one or more text files associated with a web page identified in the at least one URL link;
wherein the application platform application comprises: 
a rendering engine layer that provides for the execution of a cross platform application; and
an integration layer that exposes a number of APIs that can be called by the cross platform application to make modifications to the computing environment created using an operating system of the computing device.
	However, Meredith teaches: 
information a as pop-up page (Meredith, see at least: [0103] teaches “pop up notifications” [0104] teaches “the pop up notification appears in response to the user selecting the icon of the cross-platform application.” [0112] teaches “the cross-platform applications that are displayed by the Application Platform in accordance via the discovery pop up user interface can be manually selected or via a scoring mechanism or recommendation engine.”);
wherein the resources comprise a background page that contains logic of the cross-platform application in a set of one or more text files associated with a web page identified in the at least one URL link (Meredith, see at least: [0093] teaches “the cross-platform application can be implemented using a ‘background page’ that contains all of the logic of the application,” wherein “the ‘background page’ is a text file (as opposed to a binary executable) that can include HTML, JavaScript and/or CSSs.”);
implementing the logic of the cross-platform application from the background page using an application platform application to provide a user interface for the cross-platform application (Meredith, see at least: [0093] teaches “the cross-platform application can be implemented using a ‘background page’ that contains all of the logic of the application.”), wherein the application platform application comprises: 
a rendering engine layer that provides for the execution of a cross platform application (Meredith, see at least: [0073] teaches “the cross-platform applications are implemented using web technologies...and the Application Platform is implemented using…a rendering engine layer and an integration layer.”); and 
an integration layer that exposes a number of APIs that can be called by the cross platform application to make modifications to the computing environment created using an operating system of the computing device (Meredith, see at least: [0073] teaches “the cross-platform applications are implemented using web technologies...and the Application Platform is implemented using… an integration layer.” [0081] teaches “the Application Platform enables the integration of cross-platform applications into the computing environment of a user device by exposing a number of APIs that can be called.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included providing information as a pop-up page, wherein the resources comprise a background page that contains logic of the cross-platform application in a set of one or more text files associated with a web page identified in the at least one URL link, wherein the application platform application comprises a rendering engine layer that provides for the execution of a cross platform application and an integration layer that exposes a number of APIs that can be called by the cross platform application to make modifications to the computing environment as taught by Meredith in the application recommendation system of Herz because it would have improved the process for integrating cross-platform applications by making the process better and simpler (Meredith: [0008]-[0009]). 

Regarding claim 22, Herz in view of Meredith teaches the limitations of claim 21, as noted above. Herz further discloses wherein the set of recommendation resources further comprises images and text to be presented with the recommendation (Herz, see at least: [0029] & Fig. 1 disclose displaying references to recommended application programs includes icons such as image 121 and the words “Voice Recorder.” See also, [0109]).  

Regarding claim 23, Herz in view of Meredith teaches the limitations of claim 21, as noted above. Although disclosing recommended applications, Herz does not disclose wherein the rendering engine layer implements a virtual machine that renders a background page of the cross-platform application by interpreting instructions written in a scripting language.
However, Meredith further teaches wherein the rendering engine layer implements a virtual machine that renders a background page of the cross-platform application by interpreting instructions written in a scripting language (Meredith, see at least: [0090] disclose “the rendering engine layer 56 includes…virtual machines associated with supporting specific web technologies including but not limited to HTML, JavaScript, and CSS.” [0093] teaches “the cross-platform application can be implemented using a ‘background page’ that contains all of the logic of the application.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendering engine layer implements a virtual machine that renders a background page of the cross-platform application by interpreting instructions written in a scripting language as taught by Meredith in the system of Herz for at least the rationale noted above.

Regarding claim 24, Herz in view of Meredith teaches the limitations of claim 23, as noted above. Although disclosing recommended applications, Herz does not disclose wherein the scripting language comprises Hypertext Markup Language (HTML) instructions.
However, Meredith further teaches wherein the scripting language comprises Hypertext Markup Language (HTML) instructions (Meredith, see at least: [0090] disclose “the rendering engine layer 56 includes…virtual machines associated with supporting specific web technologies including but not limited to HTML.” See also, [0073]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the scripting language comprises Hypertext Markup Language (HTML) instructions as taught by Meredith in the system of Herz for at least the rationale noted above.

Regarding claim 25, Herz in view of Meredith teaches the limitations of claim 23, as noted above. Although disclosing recommended applications, Herz does not disclose wherein the scripting language comprises JavaScript instructions.
However, Meredith further teaches wherein the scripting language comprises JavaScript instructions (Meredith, see at least: [0090] disclose “the rendering engine layer 56 includes…virtual machines associated with supporting specific web technologies including but not limited to…JavaScript.” See also, [0073]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the scripting language comprises JavaScript instructions as taught by Meredith in the system of Herz for at least the rationale noted above.

Regarding claim 26, Herz in view of Meredith teaches the limitations of claim 23, as noted above. Although disclosing recommended applications, Herz does not disclose wherein the scripting language comprises Cascading Style Sheet (CSS) instructions.
However, Meredith further teaches wherein the scripting language comprises Cascading Style Sheet (CSS) instructions (Meredith, see at least: [0090] disclose “the rendering engine layer 56 includes…virtual machines associated with supporting specific web technologies including but not limited to…CSS.” See also, [0073]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the scripting language comprises Cascading Style Sheet (CSS) instructions as taught by Meredith in the system of Herz for at least the rationale noted above.

Regarding claim 27, Herz in view of Meredith teaches the limitations of claim 21, as noted above. Although disclosing recommended applications, Herz does not disclose wherein the recommendation client is implemented utilizing JavaScript and integrated within a text file that includes HTML.
However, Meredith further teaches wherein the recommendation client is implemented utilizing JavaScript and integrated within a text file that includes HTML (Meredith, see at least: [0073] teaches “the cross-platform applications are implemented using web technologies including but not limited to HTML, JavaScript.” [0093] teaches “the ‘background page’ is a text file that can include HTML, JavaScript.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recommendation client is implemented utilizing JavaScript and integrated within a text file that includes HTML as taught by Meredith in the system of Herz for at least the rationale noted above.

Regarding claim 28, Herz in view of Meredith teaches the limitations of claim 21, as noted above. Herz further discloses wherein the recommendation client further sends a recommendation list request to a recommendation server (Herz, see at least: [0022] discloses “server 130 can identify a collection of application programs 132, 134, and 136 from a repository 150 of application programs.”).  

Regarding claim 29, Herz in view of Meredith teaches the limitations of claim 28, as noted above. Herz further discloses wherein the recommendation list request comprises a request for a recommendation list from the recommendation server along with information concerning the computing device that made the request (Herz, see at least: [0018] discloses “update request 122 can include specification 107 of mobile device 102,” wherein “the specification of mobile device 102 can include information on the capability of mobile device (e.g., whether mobile device 102 has a built-in camera, a build-in microphone, or a build in Global Positioning System (GPS) receiver.” See also, [0021], [0044]).  

Regarding claim 30, Herz in view of Meredith teaches the limitations of claim 29, as noted above. Herz further discloses wherein the information concerning the computing device comprises configuration information that identifies a class of the computing device (Herz, see at least: [0044] discloses “the specifications can include the model and type [i.e., class] of mobile device 102.”).  

Regarding claims 31-39, claims 31-39 are directed to a non-transitory machine readable medium. Claims 31-39 recite limitations that are parallel in nature to those addressed above for claims 21-29 which are directed towards a method. Claims 31-39 are therefore rejected for the same reasons as set forth above for claims 21-29, respectively.  

Regarding claim 40, Herz in view of Meredith teaches the limitations of claim 39, as noted above. Herz further discloses wherein the information concerning the computing device comprises a physical orientation of the computing device (Herz, see at least: [0068] disclose “display objects and/or media can be presented according to a detected orientation, e.g., portrait or landscape.”).



Response to Arguments
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. In view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
Upon a thorough review of the cited prior art references, it is determined that the claimed invention is taught by the prior art.
On page 8 of the Remarks Applicant argues that “it is unclear how the techniques of Herz would operate if the application logic were provided in a text file instead of a mobile application program.” The Examiner respectfully disagrees. Herz discloses downloading an application program onto a mobile device. Herz: [0034]. Herz explicitly states that “application program” refers to a set of software instructions, as one of ordinary skill in the art would understand. Herz: [0017]. Meredith teaches that the cross-platform application can be implemented using a “background page” that contains all of the logic of the application. Meredith: [0093]. Meredith describes that as with a “conventional” web page, the “background page" is a text file (as opposed to a binary executable) that can include HTML, JavaScript and/or CSSs. Meredith: [0093]. One of ordinary skill in the art would understand how to implement the logic of the background page as a text file. Specifically, one of ordinary skill in the art would have understood how to convert a text file to executable code. Applicant’s own specification demonstrates the routine nature of implementing a text file of a background page. For example, paragraph [0004] of Applicant’s specification states that “a web page is typically stored as one or more text files formatted in browser supported formats.” Therefore, even Applicant has admitted that one of ordinary skill in the art would have understood how to operate Herz if the application logic were provided in a text file. 
On page of 8 of the Remarks Applicant further argues that “Herz would be rendered unsatisfactory for its intended purpose of providing an updated, compatible mobile device application to the user.” The Examiner respectfully disagrees. Applicant has not stated how or why Herz would be rendered unsatisfactory for its intended purpose. On the contrary, it is maintained that the combination of Herz and Meredith is appropriate. It would have been obvious to have combined these features of Meredith with Herz since both systems relate to implementing cross-platforms in a computing environment. As noted above, including the features of Meredith in the system of Herz it would have improved the process for integrating cross-platform applications by making the process better and simpler (Meredith: [0008]-[0009]). 
Further on page 8 of the Remarks Applicant argues that “Meredith is attempting to altogether avoid the problem that Herz is trying to solve.” The Examiner respectfully disagrees. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. While the references of Herz and Meredith arguably address different problems, the references are analogous because they are in the same field of endeavor. Specifically, both Herz and Meredith relate to downloading applications. Therefore, the combination of Herz and Meredith is an appropriate combination despite their arguably divergent problems and solutions addressed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625